           Case 1:19-cv-01351-JLT Document 14 Filed 04/30/20 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DANIELLE MARIE SOLANO,           )                 Case No.: 1:19-cv-1351 - JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                 FOR AN EXTENSION OF TIME
13       v.                           )
14                                    )                 (Doc. 13)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          The parties have stipulated for Plaintiff to have an extension of thirty days to file her opening
18   brief. (Doc. 13) Notably, the Sheduling Order provides for a single extension of thirty days by
19   stipulation of the parties (see Doc. 5 at 3), and the requested extension complies with the terms of the
20   Scheduling Order. Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 13) is GRANTED; and
22          2.      Plaintiff SHALL file her opening brief no later than June 5, 2020.
23
24   IT IS SO ORDERED.
25      Dated:     April 30, 2020                              /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
